274 F.2d 753
PARCEL 5099, BEING LOT 831 IN SQUARE 544, IN DISTRICT OF COLUMBIA, and Charles R. Goddard, Appellant,v.DISTRICT OF COLUMBIA, REDEVELOPMENT LAND AGENCY, Appellee.
No. 15289.
United States Court of Appeals District of Columbia Circuit.
Argued December 15, 1959.
Decided January 21, 1960.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, Judge.
Messrs. Daniel Partridge, III, and Franklin P. Gould, Washington, D. C., for appellant.
Mr. Robert S. Griswold, Jr., Attorney, Department of Justice, with whom Mr. S. Billingsley Hill, Attorney, Department of Justice, was on the brief, for appellee. Mr. Roger P. Marquis, Attorney, Department of Justice, also entered an appearance for appellee.
Before PRETTYMAN, Chief Judge, and WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is a condemnation case, in which the jury's award is challenged by the appellant landowner. Cf. Riley v. District of Columbia Redevelopment Land Agency, 100 U.S.App.D.C. 360, 246 F.2d 641 (1957). We have reviewed the record in the light of appellant's contentions, and we find no reversible error.


2
Affirmed.